SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2014 TAT TECHNOLOGIES LTD. (Name of Registrant) P.O.BOX 80, Gedera 70750 Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 1. Press Release dated December 1, 2014 re TAT Technologies Ltd. Reports Third Quarter 2014 Results. 2 ITEM 1 Press Release Source: TAT Technologies Limited TAT Technologies Reports Third Quarter 2014 Results GEDERA, Israel, Monday, December 1, 2014 - TAT Technologies Ltd. (NASDAQ: TATT - News) (“the Company”), a leading provider of services and products to the commercial and military aerospace and ground defense industries, reported today its results for the three month and nine month periods ended September 30, 2014. Mr. Itsik Maaravi, TAT’s President & CEO commented“The first nine months of 2014 were a challenging period for the TAT group in terms of revenues and profits mainly due to changes in product mix and delays in some orders. Continuously, we increase our marketing and sales efforts, as well as our activities in improving our production efficiency and the responsiveness and support to our customers. Sharp increase in the USD/NIS exchange rate at the end of the third quarter had a negative impact on the company’s financial expenses as the company recorded losses on some outstanding currency hedging instruments. The recent devaluation of the NIS vs. the USD is expected to favorably impact the company’s operational expenses quoted in NIS beginning in the fourth quarter. During the third quarter we announced a significant contract awarded to our Piedmont subsidiary for the maintenance of landing gear systems of the Embraer E-175 fleet of Republic Airlines. We believe that such contract will position us as a world leading maintenance service provider for Embraer E – 170/190 Landing Gear as the fleet is just entering the first cycle of major overhaul requirements”. Financial Highlights for the Third quarter of 2014: ● Total Revenue: $20.3 million compared to $18.9 million for the third quarter of 2013. ● Operating income: $0.6 million compared to $0.9 million for the third quarter of 2013. · Net income (loss): net loss of $(0.4) million compared to net income $0.8 million for the third quarter of 2013. ● Earnings (loss) per share basic and diluted: loss of $(0.05) per share compared to earnings of $0.09 per share in the third quarter of 2013. ● Cash and cash equivalents and short-term bank deposits: $30.5 million compared to $29.9 million as of December 31, 2013. 3 About TAT Technologies LTD TAT Technologies LTD is a leading provider of services and products to the commercial and military aerospace and ground defense industries. TAT operates under three segments: (i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions (ii) Heat Transfer Services and Products and (iii) Maintenance, Repair and Overhaul or “MRO” services of Aviation Components. TAT’s activities in the area of OEM of Heat Management Solutions primarily include the design, development, manufacture and sale of (i) a broad range of heat transfer components (such as heat exchangers, pre-coolers and oil/fuel hydraulic coolers) used in mechanical and electronic systems on-board commercial, military and business aircraft; (ii) environmental control and cooling systems on board aircraft and for ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of Heat Transfer Services and Products include the maintenance, repair and overhaul of heat transfer equipment and in a lesser extent, the manufacturing of certain heat transfer products. TAT’s Limco subsidiary operates FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gear and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT also holds approximately 28% of the equity of First Aviation Services, a world-wide service provider to the aerospace industry and a one-stop-shop for maintenance, repair and overhaul services (for propellers and landing gear) for the General Aviation Industry. For more information of TAT Technologies, please visit our web-site: www.tat-technologies.com Tiko Gadot – CFO TAT Technologies Ltd. Tel: 972-8-862-8500 TikoG@tat-technologies.com 4 Safe Harbor for Forward-Looking Statements This press release contains forward-looking statements which include, without limitation, statements regarding possible or assumed future operation results. These statements are hereby identified as "forward-looking statements" for purposes of the safe harbor provided by the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties that could cause our results to differ materially from management's current expectations. Actual results and performance can also be influenced by other risks that we face in running our operations including, but are not limited to, general business conditions in the airline industry, changes in demand for our services and products, the timing and amount or cancellation of orders, the price and continuity of supply of component parts used in our operations, the change of control that will occur on the sale by the receiver of the Company’s shares held by our previously controlling stockholders, and other risks detailed from time to time in the company's filings with the Securities Exchange Commission, including, its annual report on form 20-F and its periodic reports on form 6-K. These documents contain and identify other important factors that could cause actual results to differ materially from those contained in our projections or forward-looking statements. Stockholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update publicly or revise any forward-looking statement. 5 TAT TECHNOLOGIES AND ITS SUBSIDIARIES CONDENSED CONSOLIDATEDBALANCE SHEET (In thousands) September 30, December 31, (unaudited) (audited) ASSETS Current Assets: Cash and cash equivalents $ $ Short-term bank deposits Accounts receivable-trade (net of allowance for doubtful accounts of$123 as of September 30, 2014 and December 31, 2013) Other accounts receivable and prepaid expenses Inventory Assets held for sale - Total current assets Long-term assets: Investment in an affiliated company Funds in respect of employee rights upon retirement Long-term deferred tax Property, plant and equipment, net Total Long-term assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Short term bank loan and current maturities of long-term loans $ - $ Trade accounts payables Other accounts payable and accrued expenses Liabilities held for sale - Total current liabilities Long-term liabilities: Other accounts payable 40 58 Liability in respect of employee rights upon retirement Long-term deferred tax liability Total long-term liabilities EQUITY: Share capital Additional paid-in capital Treasury stock at cost ) ) Accumulated other comprehensive loss - ) Retained earnings Total TAT Technologies shareholders' equity Non-controlling interest - Total equity Total liabilities and equity $ $ 6 TAT TECHNOLOGIES AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share data) Three months ended Nine months ended Year ended September 30, December 31, (unaudited) (audited) Revenues: Products $ Services Cost and operating expenses: Products Services Gross Profit Operating expenses: Research and development, net Selling and marketing General and administrative Other income (4
